TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00343-CV




                                 In the Interest of C.G.D. and C.B.D.




       FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
        NO. A-02-0366-AG, HONORABLE BARBARA LANE WALTHER, JUDGE PRESIDING




                 Appellant Barry Davis has filed a motion to dismiss his appeal. The district court has set

aside the judgment he sought to appeal and granted him a new trial. We therefore grant appellant=s motion

and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: June 27, 2002

Do Not Publish